Citation Nr: 1227293	
Decision Date: 08/08/12    Archive Date: 08/14/12

DOCKET NO.  10-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to basic eligibility for accrued benefits.

2.  Entitlement to withheld benefits due and payable to the Veteran's estate.


ATTORNEY FOR THE BOARD

S. Coyle, Counsel





INTRODUCTION

The Veteran served on active duty from August 1943 to January 1946.  She died on August [redacted], 2003.  The appellant is the Veteran's daughter. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 administrative decision by the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appellant initially filed a claim for accrued benefits in January 2007.  In its June 2008 administrative decision, the RO denied basic eligibility to accrued benefits pursuant to 38 C.F.R. § 3.1000 and developed the matter for appellate review as such.  However, the appellant's claim essentially concerns benefit payments that were withheld during the Veteran's lifetime as a result of the failure of her fiduciary to file an accounting of her VA benefits.  As will be discussed in greater detail below, these benefits may be payable to the Veteran's estate pursuant to 38 U.S.C.A. § 5502(d) (West 2002).  As this theory of entitlement is unrelated to the issue of basic eligibility for accrued benefits, the Board has recharacterized the issues as reflected on the title page.  Tyrues v. Shinseki 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (VA is free to dismember a claim and adjudicate it in separate pieces) & Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (bifurcation of a claim generally is within VA's discretion).

The appellant was initially represented by private attorney A.M but, by letter dated in March 2010, indicated that she wished to represent herself for purposes of this appeal.  For VA purposes, the appellant is considered to be unrepresented. 

The withheld benefits claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  
FINDING OF FACT

A claim for accrued benefits was not filed within one year of the Veteran's death.


CONCLUSION OF LAW

Basic eligibility for accrued benefits has not been met.  38 U.S.C.A. § 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This law eliminates the concept of a well-grounded claim, redefines the obligations of VA with respect to the duty to assist, and provides an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and (c).  However, the Board finds that the VCAA's notice and duty to assist provisions are not applicable to the current appeal because, as discussed below, there is no legal basis for the appellant's claim.  Accordingly, no further notification and/or assistance is required under the VCAA.  VAOPGCPREC 5-2004 (June 23, 2004).  

Certain periodic monetary benefits to which a veteran was entitled at death, or those based on evidence in the veteran's claims folder at the date of death, shall be paid to certain named beneficiaries, ordinarily the veteran's surviving spouse, minor and single children, or dependent parents.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a)(1)-(4).  Accrued benefits may also be paid as may be necessary to reimburse the person who bore the expense of last sickness or burial.  38 C.F.R. § 3.1000(a)(5).  Pursuant to 38 U.S.C. § 5121(c), an application for accrued benefits must be filed "within one year after the date of [the veteran's] death."  See also 38 C.F.R. § 3.1000(c).  Accrued benefits include those benefits a veteran was entitled to at the time of death under an existing rating or based upon the evidence physically or constructively of record at the time of the veteran's death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a); Ralston v. West, 13 Vet. App. 108, 113 (1999).  

Here, the Veteran died in August 2003.  The appellant did not file a claim for accrued benefits until January 2007, over 3 years after the Veteran's death.  Thus, on this basis alone, the claim for accrued benefits is without legal merit. 

In addition, the appellant is not an enumerated person who would be entitled to receipt of accrued benefits other than for reimbursement for last sickness or burial expenses.  Although law and regulations provide that, upon the death of a veteran beneficiary, accrued benefits may be paid to a veteran's child or children, see 38 C.F.R. § 3.1000(a)(1), the term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is a legitimate child who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4) (A) (West 2002); 38 C.F.R. § 3.57 (2011).  The appellant in the current appeal meets none of these criteria.  

Further, the Board acknowledges that the appellant's claim for burial benefits states that she bore most of the expenses of the Veteran's funeral.  It is unclear from the evidence of record whether she bore any of the expenses of the Veteran's final illness, but copies of accounts of the Veteran's estate filed with the Pike County (Ohio) Probate Court in 2006 show that from 2001 until the Veteran's death in 2003, the expenses of the Veteran's care and maintenance were paid from the Veteran's own funds.  In any event, however, any claim that the appellant may have had for reimbursement for last sickness or burial expenses is moot, as the claim for accrued benefits was not filed within one year of the Veteran's death.  

During the Veteran's lifetime, she filed multiple claims for VA benefits.  However, the file does not contain any documents that could be construed as a formal or informal claim for benefits that was unadjudicated at the time of the Veteran's death.  Thus, the Board finds no claim pending at the time of the Veteran's death. 

Because the claim for accrued benefits was not timely filed, the appellant is not a person entitled to receipt of accrued benefits (save for reimbursement for last sickness or burial expenses), and because the Veteran had no claims pending at the time of her death, the criteria for entitlement to accrued benefits are not met.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, rather than the facts, is dispositive, the benefit of the doubt provisions are not for application.  38 U.S.C.A. § 5107(b).  


ORDER

Basic eligibility for accrued benefits is denied.  


REMAND

During her lifetime, the Veteran was awarded a 100 percent disability  for her service-connected psychiatric disorder (variously characterized as a nervous reaction, a depressive disorder, and paranoid schizophrenia).  In January 1996, a finding of incompetency was proposed because the Veteran was suffering from dementia and was incapable of handling her benefit payments.  She was advised to submit any additional evidence or information relating to this matter.  She failed to respond.  By rating decision dated in April 1996, the Veteran was found to be incompetent for the purposes of managing her VA payments.  The appellant was appointed the Veteran's legal custodian in May 1996.  

The Veteran's benefits were first suspended in August 1997, after the appellant failed to file a requested accounting of the Veteran's benefit payments.  The appellant filed the account in April 1998, and the Veteran's benefit payments were resumed.  Retroactive benefits were also authorized.  

Benefit payments were suspended again on May 4, 2001, after the appellant failed to file an account.  The appellant was advised of this suspension in correspondence dated November 29, 2001, but did not respond.  The appellant was again advised of the suspension via telephone on April 12, 2002, June 4, 2002, and July 9, 2002.  On July 24, 2002, the appellant advised the RO that her attorney had sent the account several months prior.  The record reflects that RO staff embarked on a search for the account.  Benefit payments were authorized, effective July 1, 2002, for a period of 6 months, but no retroactive payments were authorized.  There is no indication that the missing account was ever located or filed.  

Benefit payments were suspended on April 11, 2003, again because of a failure to file a requested account.  The Veteran died on August [redacted], 2003, with benefit payments still withheld.  

The appellant asserts that she is entitled to payment of the withheld funds as the Veteran's fiduciary and beneficiary of her estate at the time of the Veteran's death.  As discussed above, the appellant is not directly entitled to accrued benefits.  However, 38 U.S.C.A. § 5502 states that, if benefits which are due and payable to an incompetent veteran because of the failure of a fiduciary to file an account, those benefits may be held in the U.S. Treasury to the credit of the veteran, and, upon the death of the incompetent veteran, may be paid to the personal representative of his or her estate, except if the Veteran's estate would escheat to the state or if payment to the estate is otherwise prohibited by law.  38 U.S.C.A. § 5502(d).  

The June 2008 administrative decision denying basic eligibility to accrued benefits did not address any contentions concerning reimbursement of benefits withheld from the Veteran during her lifetime because of the failure to file an account.  These contentions were addressed in the December 2009 statement of the case (SOC) to some extent.  However, the SOC did not address whether the withheld benefits were due and payable to the Veteran's estate under  38 U.S.C.A. § 5502(d) and did not inform the appellant of that statute.

In generating the SOC, the RO had a duty to inform the appellant of all of the laws and regulations pertinent to her claim, which included a duty to provide to the appellant with an excerpt of 38 U.S.C.A. § 5502(d) when it issued the SOC.  Remand is required so that this can be accomplished.  Appropriate VCAA notice should also be issued to the appellant upon remand.   

As noted in the Introduction, for purposes of this appeal, the appellant is considered to be unrepresented.  However, upon remand, she should be notified of her right to obtain representation during the readjudication of her claim.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant a VCAA notice letter pertaining to the issue of entitlement to withheld benefits potentially due and payable to the Veteran's estate.  In so doing, inform the appellant of the provisions of 38 U.S.C.A. § 5502(d) and of the need for evidence of probation of the estate, to include the identity of the executor, or administrator.  

2.  Then, readjudicate the claim in light of the provisions of 38 U.S.C.A. § 5502(d).  If the benefit remains denied, the appellant should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


